This is a suit by the husband against the wife, for a divorce on the *Page 60 
ground of adultery. The issue presented is solely one of fact, and was solved by the learned trial judge in favor of the plaintiff. Some fourteen witnesses were called and testified on behalf of the plaintiff, and, while it must be admitted that the evidence of some of the witnesses appears incredible and unbelievable, yet, considering the testimony as a whole, we are not prepared to say that the court was not justified in decreeing a dissolution of the marriage between plaintiff and defendant.
We are disinclined to quote in this opinion the evidence as given by the witnesses. To rehearse the loathsome circumstances, and thus perpetuate in the judicial records the defendant's misconduct and breach of marital fidelity, would only add to the shame and humiliation which necessarily follows the decree of divorce, and this we feel quite sure would afford not the least gratification to the plaintiff and the grown children born of his marriage with the defendant.
It suffices, therefore, to say that, after a mature and careful consideration of the evidence, we are constrained to reach the same conclusion as did the trial judge who heard and saw the witnesses.
We may say in this connection that the plaintiff's allegations are sustained by the evidence of Mrs. Bloath, Mrs. Shields, Miss Alice Morgan, and Basile Economides, without taking into account the testimony of the several other witnesses who gave damaging evidence against the defendant.
For the reasons stated, the judgment appealed from is affirmed.
O'NIELL, C.J., absent.